Title: To Thomas Jefferson from Edmund Bacon, 22 May 1807
From: Bacon, Edmund
To: Jefferson, Thomas


                        
                            Sir,
                            
                            Monticello. 22nd. May 1807—
                        
                        Yours of the 18th. is received inclosed with 120 D. I am at present at wirk with my hands at the mill I
                            shall finish thare in 2 days more I have the rock raised ready for boating across to the abutment. Mr. Perry is about the
                            scow. I think you may Calculate Sir, on the abutment being done in 10 or 12 days. Mr Maddox will finish the tole mill in 3 or 4 days as he is at present thare at wirk
                        Sence you left home I have againe Examined the Thorn Hedgis. and find very few but what is now Growing I
                            think sir for them present Hedgis with what is in the Nursery you may fully Calculate a plenty for the two Hedgis Most of
                            them are raily Growing finely. 
                  I am Sir yours Sincearely
                        
                            E: Bacon
                            
                        
                    